



Exhibit 10(a)2


RETENTION AND RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS RETENTION AND RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”) made and
entered into by and between THE SOUTHERN COMPANY (“Company”) and STEPHEN E.
KUCZYNSKI (“Employee”) shall be effective as of May 23, 2018 (“Effective Date”).


1.    Award. Employee is awarded under this Agreement the number of Restricted
Stock Units (“RSUs”) valued at $1,800,000.00 at the closing price of The
Southern Company common stock (“Common Stock”) on the New York Stock Exchange on
the Effective Date. Employee shall become vested in the RSUs on the applicable
Vesting Dates set forth below, subject to Employee’s continuous employment
through the applicable Vesting Date, as defined in Paragraph 2(c). Any RSUs that
do not vest will be forfeited.


Amount
Vesting Date
20% of Award amount
December 31, 2018
20% of Award amount
December 31, 2019
20% of Award amount
December 31, 2020
20% of Award amount
December 31, 2021
20% of Award amount
December 31, 2022



The deemed dividends associated with the RSUs shall be credited and treated as
reinvested in additional RSUs until each Award amount is paid in accordance with
Paragraph 2.


The Award amount under this Paragraph 1 is an award of RSUs under the Southern
Company Omnibus Incentive Compensation Plan, as amended from time to time
(“Plan”), and is governed by the terms of the Plan. Capitalized terms used, but
not otherwise defined, in this Agreement will have the meanings given to such
terms in the Plan.


2.    Timing and Form of Payment of Award Amount.
(a)    Generally. Unless modified by the provisions set forth in Paragraph 2(b),
the applicable Award amount shall be paid in shares of Common Stock to Employee
within 30 days following the applicable Vesting Date (each, a “Scheduled Payment
Date”).
    
(b)    If the Company or a subsidiary of the Company receives the finding by the
United States Nuclear Regulatory Commission described in the Code of Federal
Regulations under 10 C.F.R. 52.103(g) with respect to both Plant Vogtle Unit 3
and Unit 4 on or prior to the final Vesting Date (and prior to the forfeiture of
the Award) and such findings are determined and certified by the Compensation
and Management Succession Committee of the Board of Directors of the Company
(“Compensation Committee”) (upon recommendation of the Operations, Environmental
and Safety Committee of the Board), notwithstanding anything to the contrary in
the Agreement, Employee shall be treated as fully vested in the unvested Award
set forth in Paragraph 1. The amount(s) vested under this Paragraph 2(b) shall
be paid on the earlier of (i) the next Scheduled Payment Date or (ii) within 30
days following the date of the Compensation Committee certification described in
the immediately preceding sentence.





--------------------------------------------------------------------------------







(c)    Continuous Employment. For purposes of this Agreement, “continuously
employed” (or substantially similar terms) means the absence of any interruption
or termination of Employee’s employment with the Company or a Subsidiary,
including Employee receiving long-term disability benefits under the Southern
Company Services, Inc. Health and Welfare Benefits Plan regardless of Employee’s
employment Status with the Company or a Subsidiary. Continuous employment shall
not be considered interrupted or terminated in the case of transfers between
locations of the Company and its Subsidiaries or in situations where the
interruption of Employee’s employment is protected by law.


(d)    Any Voluntary or Involuntary Termination. If Employee separates from
service for any reason prior to the final Vesting Date, whether voluntary or
involuntary and including but not limited to retirement, Employee shall forfeit
all remaining unvested Award amounts.


3.    Confidentiality. Employee represents and agrees that Employee will keep
all terms and provisions of this Agreement confidential, except for possible
disclosures to Employee’s legal and financial advisors and his spouse or to the
extent required by law, and Employee further agrees that Employee will not
disclose the terms, provisions or information contained in or concerning the
Agreement to anyone other than those persons named above, including, but not
limited to, any past, present or prospective employee or applicant for
employment with the Company or any affiliate of the Company. Notwithstanding
anything in this Agreement to the contrary, nothing in this Agreement prohibits,
penalizes, or otherwise discourages Employee from reporting, providing
testimony, participating in an investigation or proceeding, or otherwise
communicating, without prior notice to the Company, information regarding any
nuclear safety concern, workplace safety concern, public safety concern, or any
concern about the legal or ethical management of the Company or any affiliate or
Subsidiary of the Company to the United States Nuclear Regulatory Commission,
Securities and Exchange Commission, U.S. Department of Labor, Equal Employment
Opportunity Commission, National Labor Relations Board, Occupational Safety and
Health Administration, or any other local, state, or federal agency. This
Agreement does not limit Employee’s rights to receive an award for information
provided to any government agency.


4.    Assignability. Neither Employee, his estate, his beneficiaries nor his
legal representatives shall have any rights to commute, sell, assign, transfer
or otherwise convey the right to receive any payments hereunder, which payments
and the rights thereto are expressly declared to be nonassignable and
nontransferable. Any attempt to assign or transfer the right to payments under
the Agreement shall be void and have no effect.


5.    Detrimental Activity.


(a)    In the event that, as determined by the Compensation Committee, Employee
shall engage in Detrimental Activity during employment with the Company or a
Subsidiary, the RSUs will be forfeited automatically and without further notice
at the time of that determination notwithstanding any other provision of this
Agreement.


(b)    For purposes of this Agreement, “Detrimental Activity” shall mean the
occurrence of any of the following events:


(i)    the failure of Employee to adhere to all policies, procedures,
regulations





--------------------------------------------------------------------------------





and laws of and applicable to the Company, including without limitation:
(A) ethical and legal compliance expectations; (B) equal employment /
harassment; (C) workplace threats and violence; (D) electronic communications;
(E) safety and the environment; (F) drugs and alcohol; and (G) conflict of
interest;


(ii)    the failure of Employee to demonstrate consistent commitment to the
Company’s standards of personal and workplace safety, process safety management
and ethical conduct, and effective execution of related policies and practices;
or


(iii)    the failure of Employee to timely notify the Vogtle Executive Oversight
Committee of any relevant information on the Plant Vogtle Units 3 and 4 project,
or the omission of any relevant facts from such a notification (in each case, as
determined in the reasonable, good faith discretion of the Compensation
Committee).


6.    Unsecured General Creditor. The Company shall neither reserve nor
specifically set aside funds for the payment of its obligations under the
Agreement, and such obligations shall be paid solely from the general assets of
the Company. Notwithstanding that Employee may be entitled to receive payments
under the terms and conditions of the Agreement, the assets from which such
amounts may be paid shall at all times be subject to the claims of the Company’s
creditors.


7.    No Effect on Other Arrangements. It is expressly understood and agreed
that any payments made in accordance with the Agreement are in addition to any
other benefits or compensation to which Employee may be entitled or for which he
may be eligible, whether funded or unfunded, by reason of his employment with
the Company.


8.     Tax Withholding and Implications. To the extent permitted under Section
409A of the Internal Revenue Code, there shall be deducted from the vested Award
amount the number of shares of Common Stock necessary to cover the amount of any
tax required by any governmental authority to be withheld from Employee and paid
over by the Company to such governmental authority for the account of Employee.
The Company makes no representations or guarantees regarding the tax
implications of the Agreement and advises Employee to consult with his attorney
and/or tax advisor regarding the tax implications of the Agreement. In addition,
Employee agrees to hold harmless the Company with respect to any tax liability
for any and all federal, state or local taxes or assessments, interest or
penalties of any kind arising from the Agreement.


9.    Compensation. Any compensation paid to Employee pursuant to the Agreement
shall not be considered “Compensation” as defined in The Southern Company
Employee Savings Plan or “Earnings” as defined in The Southern Company Pension
Plan. Payments to Employee shall not be considered wages, salary or compensation
under any other Company-sponsored employee benefit or compensation plan or
program, unless the explicit terms of such plan or program provide otherwise.


10.    No Guarantee of Employment. No provision of the Agreement shall be
construed to affect in any manner the existing rights of the Company to suspend,
terminate, alter or modify, whether or not for cause, Employee’s employment
relationship with the Company.







--------------------------------------------------------------------------------





11.    Governing Law. The Agreement, and all rights under it, shall be governed
by and construed in accordance with the laws of the State of Delaware, without
giving effect to principles of conflicts of laws.


12.    Section 409A. Any payment provided under this Agreement is intended to be
a short-term deferral as provided by Section 409A of the Internal Revenue Code
and the regulations promulgated thereunder, and the parties agree that the terms
and provisions of the Agreement will be construed and interpreted to the maximum
extent permitted in order to have this effect. Notwithstanding anything to the
contrary, any payment provided under this Agreement will be made within the
short-term deferral period specified in Treasury Regulation Section
1.409A-1(b)(4).




IN WITNESS WHEREOF, this Agreement has been executed by the parties first listed
above, this 23rd day of May, 2018.




 
THE SOUTHERN COMPANY
 
 
 
 
By:
/s/Thomas A. Fanning
 
 
 
 
Name:
Thomas A. Fanning
 
 
 
 
Title:
Chairman, President and Chief Executive
 
 
Officer, The Southern Company
 
 
 
 
 
 
 
Employee Acknowledgment and Acceptance
 
 
 
 
By:
/s/Stephen E. Kuczynski
 
 
 
 
Name:
Stephen E. Kuczynski
 
 
 
 
Title:
Chairman, President and Chief Executive
 
 
Officer, Southern Nuclear Operating
 
 
Company, Inc.
 
 
 




